FILED IN COURT 0= APPEALS
                                                                    1ah Coir!ofAppeals Diseia


                                                                                flwJu
                                                                     pact'est   &. CLERI/ \J

                                                                                   FILE COPY
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




12/16/2015                                                     COANo. 12-15-00012-CR
MALLARD, ANTHONY JERMAINE                 Tr. Ct. No. 43518-A                           PD-1327-15
On this day, the Appellant's petition for discretionary review has been refused.
                                                                             Abel Acosta, Clerk

                              12TH COURT OF APPEALS CLERK
                              PAM ESTES
                              1517 W. FRONT, ROOM 354
                              TYLER, TX 75701
                              * DELIVERED VIA E-MAIL *